907 So. 2d 655 (2005)
Guibel CUEVAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1921.
District Court of Appeal of Florida, Fourth District.
July 27, 2005.
Guibel Cuevas, Belle Glade, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Guibel Cuevas seeks review of the summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion. We reverse and remand as the trial court failed to attach portions of the record to the appealed order demonstrating the defendant is entitled to no relief. The state's attempt to provide such documentation to this court with its response does not cure the defect. Saunders v. State, 661 So. 2d 134 (Fla. 4th DCA 1995).
STONE, POLEN and GROSS, JJ., concur.